Currier, Judge,
delivered the opinion of the court.
This is a petition for a writ of mandamus against the State auditor requiring that officer to draw his warrant in favor of the State lunatic asylum, in accordance with the requirements of an appropriation act passed March 23, 1870 (Sess. Acts 1870, p. 10). The petition shows that the managers of the asylum have drawn their requisition for the fund appropriated agreeably to the terms of the act; that'the auditor nevertheless refuses to draw his warrant, and that the managers are consequently without the means of making the purchases and improvements authorized by law.
*327Tbe petition is demurred to, and the only question presented is whether the purchases and improvements in question are requited, under the law, to be effected on credit or for cash in hand. The auditor’s idea seems to be that the work, etc., is to be done on credit, and that he is to audit the bills, examining and passing upon the legality of the several items thereof, prior to the payment, The law does not impose upon him that burden. It intrusts the expenditure of the fund to the good faith and official responsibility of the asylum managers, who are the State’s trustees, and who are accountable to the State for the expenditure of the fund intrusted to their hands in accordance with the requirements of the act of appropriation. The appropriation act contemplates but one requisition and one warrant. Its command is : “ The State auditor is hereby authorized and required to draw his warrant for the above sums of money appropriated, on the requisition of the board of managers of the State lunatic asylum.” It is not for the auditor to go back of the requisition.
Peremptory writ ordered.
The other judges concur.